Order entered April 3, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00112-CV

                  CITY OF FORT WORTH, TEXAS, Appellant

                                      V.

                  JOEL F. FITZGERALD, SR., PH. D., Appellee

              On Appeal from the 191st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-08184

                                   ORDER

      Before the Court is appellee’s March 31, 2020 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

April 13, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE